                IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

United States of America                   )
                                           )
      v.                                   )     1:21mj103
                                           )
Charles Donohoe                            )

                            MOTION TO UNSEAL

      NOW COMES United States of America, by and through its attorney,

Sandra J. Hairston, Acting United States Attorney for the Middle District of

North Carolina, and moves to unseal its memorandum in support of pre-trial

detention. See Dkt. 6. The government filed that document under seal because

it referenced factual allegations made in the superseding indictment. At the

time of the filing, the superseding indictment was sealed by the United States

District Court for the District of Columbia. That court has since unsealed the




           Case 1:21-mj-00103-JEP Document 9 Filed 03/19/21 Page 1 of 3
charging document. Accordingly, the government asks this Court to unseal its

memorandum in support of pre-trial detention filed at Dkt. 6 in the above-

captioned case.

     This the 19th day of March, 2021.

                                   Respectfully submitted,

                                   SANDRA J. HAIRSTON
                                   ACTING UNITED STATES ATTORNEY

                                   S/ TANNER L. KROEGER
                                   Assistant United States Attorney
                                   NYSB No. 5297015
                                   United States Attorney's Office
                                   Middle District of North Carolina
                                   101 S. Edgeworth St., 4th Floor
                                   Greensboro, NC 27401
                                   Phone: 336/333-5351




                                    -2-


        Case 1:21-mj-00103-JEP Document 9 Filed 03/19/21 Page 2 of 3
                       CERTIFICATE OF SERVICE

     I hereby certify that on March 19, 2021, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system, and served via

that system on the following CM/ECF participants:

     Lisa Costner, Esq.

                                   Respectfully submitted,

                                   S/ TANNER L. KROEGER
                                   Assistant United States Attorney
                                   NYSB No. 5297015
                                   United States Attorney's Office
                                   Middle District of North Carolina
                                   101 S. Edgeworth St., 4th Floor
                                   Greensboro, NC 27401
                                   Phone: 336/333-5351




        Case 1:21-mj-00103-JEP Document 9 Filed 03/19/21 Page 3 of 3
